Citation Nr: 1410458	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cervical spondylosis.

2.  Entitlement to service connection for cervical spondylosis.

3.  Entitlement to an effective date earlier than January 23, 2009 for the grant of service connection for headaches.

4.  Entitlement to an initial rating in excess of 30 percent for headaches.

5.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009, March 2010, and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    

The July 2009 rating decision granted service connection for headaches, and assigned a 30 percent rating, effective January 23, 2009.  The decision also determined that new and material evidence was not received to reopen the service connection claim for cervical spondylosis.  The March 2010 rating decision granted service connection for traumatic brain injury and assigned a 10 percent rating , effective January 23, 2009.  The September 2010 rating decision denied entitlement to TDIU. 

Notably, in the July 2010 Statement of the Case, the RO appears to have reopened the claim of entitlement to service connection for cervical spondylosis and denied the service connection claim on the merits.  The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Jackson v. Principi, 265 F.3d. 1366 (Fed. Cir. 2001).  Thus, the Board must first review the RO determination that new and material evidence has been submitted to reopen the previously denied claim.  
In his August 2009 notice of disagreement (with respect to both the effective date assigned for the service-connected headaches and the denial of reopening of service connection for cervical spondylosis) the Veteran requested a Board hearing.  In a May 2010 letter the Veteran was informed that his requested hearing was scheduled with a hearing official for June 9, 2010.  In a May 2010 statement, the Veteran requested to cancel his June 9, 2010 hearing.  In his VA Forms 9, the Veteran repeatedly indicated that he did not wish to appear for a Board hearing.  No further request for a hearing has been made.  As such, the Board concludes that the Veteran does not want a Board hearing.  Therefore, the Board may proceed with the appeal.  

The issues of entitlement to service connection for cervical spondylosis, entitlement to an effective date earlier than January 23, 2009 for the grant of service connection for headaches, entitlement to an initial rating in excess of 30 percent for headaches, entitlement to an initial rating in excess of 10 percent for TBI, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A June 1997 rating action denied the Veteran's claim for service connection for neck pain; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision.

2.  Evidence received since the June 1997 rating action is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cervical spondylosis.


CONCLUSIONS OF LAW

1.  The June 1997 rating action is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
2.  Evidence submitted to reopen the claim of entitlement to service connection for cervical spondylosis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for neck pain in a June 1997 rating decision.  After the Veteran was notified in June 1997, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the June 1997 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The basis of the denial of service connection found in the June 1997 rating decision was that although there is a record of treatment in service for neck pain, no permanent residual or chronic disability subject to service connection was shown by service medical records or demonstrated by evidence following service.  Moreover, the June 1997 rating decision noted that there must be a diagnosis, as service connection cannot be granted based on symptoms, and that the current evidence reflected an impression of normal cervical spine.  

Evidence submitted and obtained since the June 1997 rating action includes an October 2007 private treatment record which notes that the Veteran had minimal central protrusion at C5-6.  Additionally, an October 2008 letter from K. Madsen, D.O., indicates that X-rays and MRIs revealed that four cervical vertebrae had previously been fractured, and are now healed, with associated bone spur formation.  Dr. Madsen noted that the Veteran's condition is degenerative and is definitely related to the blunt trauma injury that he sustained in service in 1992.  Also added to the record was a June 2013 letter from Dr. Skaggs, which contains an opinion that the Veteran's cervical spondylosis, four broken vertebrae and subsequent cervical surgeries were caused by the in-service injury sustained in April 1992.   

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects current diagnoses where there were previously none, and suggests an etiological nexus to an in-service event or injury.  

Therefore, the Board finds the newly submitted evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claim of entitlement to service connection for cervical spondylosis is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for cervical spondylosis is reopened, and to that extent the claim is granted.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that, according to a March 2012 VA examination report, the Veteran filed a claim for Social Security Administration (SSA) disability benefits.  It was noted that the Veteran's claim was denied and that he was appealing the decision.  It is not clear from the record if the SSA disability claim, decision, and appeal documents are relevant to the claims on appeal.  In any event, VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  The Veteran's SSA records are not associated with the claims file.  Because these records could contain relevant evidence to the claims on appeal, the Board finds that they should be obtained.

In the September 2012 Statement of the Case, the RO indicated that the Veteran's Vocational Rehabilitation file and Education file from July 1997 to September 2010 were considered in adjudication of the Veteran's TDIU claim.  A review of the record reflects that neither the Vocational Rehabilitation file nor the Education file is contained in the Veteran's claims file.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal. 38 C.F.R. § 3.159(c) (2013).  As such, a remand is required in order to obtain the Vocational Rehabilitation file and the Education file.  

The Board finds that the Vocational Rehabilitation file and/or Education file may be relevant to all off of the Veteran's claims, including his claim for an earlier effective date for the grant of service connection for headaches, as there is a possibility that in these outstanding files there may be evidence of an intent to file a claim for headaches at an earlier time than the current record before the Board reflects.  38 C.F.R. § 3.400.

In a May 2012 rating decision code sheet, the RO indicated that a future examination for the Veteran's headaches was scheduled for April 2013.  The record does not contain an April 2013 VA examination report for the Veteran's headaches.  Therefore, if one exists, it should be obtained on remand.  

The record also reflects that the Veteran receives treatment for his disabilities at issue through VA.  The most recent VA treatment records of record are from August 2013.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository and attempt to obtain the Veteran's VA Vocational Rehabilitation file and the Veteran's Education file, which were referenced in the September 2010 Statement of the Case.  Associate all received records with the claims file.  

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision, and any documents regarding any appeal filed by the Veteran.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the claims file, and the Veteran must be notified of any inability to obtain these records.

3.  Obtain and associate with the file all records of VA treatment from the Indianapolis, Indiana VA Medical Center, and any VA outpatient clinics, dated from August 2013 to the present.  A copy of the April 2013 VA examination for the Veteran's service-connected headaches, if any, should be specifically included in the records obtained.

4.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  If any benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


